Citation Nr: 1813933	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1965 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In August 2016, the Board reopened and remanded the issue on appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's current lipomas did not manifest in service and are unrelated to active duty service.

2.  To the extent there is current squamous cell carcinoma, or residuals thereof, this disorder did not manifest in service, or for many years thereafter, and is unrelated to active duty service.

3.  To the extent there is current basal cell carcinoma, or residuals thereof, this disorder did not manifest in service, or for many years thereafter, and is unrelated to active duty service.

4.  A preponderance of the evidence shows that the Veteran has not had non-Hodgkin's lymphoma at any time during the appeal period.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's August 2016 remand, the AOJ obtained outstanding treatment records and VA opinions addressing the etiology of any current disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas, which the Board finds adequate for reasons described in further detail below.  These actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as a malignant tumor is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has characterized the Veteran's claim as entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas based on the Veteran's statements and the evidence developed in processing the claim.  In this regard, at the January 2016 hearing, the Veteran and his representative referred to this issue as involving "lymphomas" but described masses that had been surgically removed from various parts of his body multiple times, many at VA facilities.  While the Veteran reported that many were noncancerous, he also noted that he had experienced problems with cancer in his breast.  At various times, such as a July 2011 claim, the Veteran has also referenced non-Hodgkin's lymphoma.

A March 1966 service treatment record shows complaints of tenderness in the left breast but no masses which were noted to be likely due to trauma or contusion.  A November 1965 service treatment record also shows lymphadenitis in the right axilla.  The service treatment records are otherwise negative for complaints or treatment for a skin or blood-related disorder.  A January 1969 separation examination noted no defects related to the skin or blood.

Thereafter, a June 1985 private treatment record shows a diagnosis of left axillary tissue inflammation and one lymph node with nonspecific reactive hyperplasia.

An October 2001 VA mental health treatment record shows that the Veteran reported "persistent recurrent non-Hodgkin's lymphoma on his chest."

At an August 2002 VA lymphatic disorders examination, a VA examiner noted that the Veteran had numerous subcutaneous masses diagnosed mostly as lipomas but that there was nothing in the claims file or service treatment records to substantiate a diagnosis of non-Hodgkin's lymphoma.  There were approximately five pathology reports in the computer representing examinations of tissue removed at VA from somewhere on the skin but all were all reported as benign and mostly reported as lipoma tissue.  The impression was that there was no documentation or other evidence of lymphadenopathy in any part of his body.

An October 2007 VA general medical examination indicates that the Veteran's surgical history included having had multiple lipomas removed as well as having a lymph node removed in the left axilla.  It was noted that there was no evidence of non-Hodgkin's lymphoma.

In July 2011, the Veteran submitted a claim to reopen service connection for "non-Hodgkin's lymphoma as a result of Agent Orange exposure offshore [in] Vietnam."

An October 2011 VA mental health treatment note shows that the Veteran reported being "stressed out due to medical issues including non-Hodgkin's lymphoma."

At a November 2011 VA general medical examination, the examiner noted that the Veteran had not had any hemic or lymphatic conditions.  The Veteran's medical history included a noncancerous mass of the left breast which had been removed as well as a left axilla lymph node which was noncancerous and also had been removed.  Under the section labelled "Diagnoses that are not addressed on other questionnaires," the examiner noted non-Hodgkin's lymphoma and indicated that that it had been diagnosed in 2002.  The examiner noted that he had not reviewed the claims file.

A December 2011 VA treatment record shows that the Veteran had lipomatosis and reported a prior history of multiple lipomas many of which were previously removed.  His past medical history included skin cancer, including basal and squamous types.

A September 2012 VA mental health treatment note shows an Axis III diagnosis of non-Hodgkin's lymphoma.

At a November 2012 VA hemic and lymphatic conditions examination, a VA examiner stated that the Veteran had not been diagnosed with any hematologic or lymphatic conditions and remarked that the Veteran did not have non-Hodgkin's lymphoma.  Rather, the Veteran had lipomas which are noncancerous.  While he did have documented lymphadenitis during service, this was noncancerous and was not likely related to his current lipomas.  

A December 2012 VA mental health treatment record notes that the Veteran was treated for non-Hodgkin's lymphoma.

At the January 2016 Board hearing, the Veteran reported that he had had "lymphomas" removed from his body within one year of separation from service by a private doctor.  He also reported that he had them later but was treated at the Dallas VA Medical Center.  His wife also reported that the Veteran has had "lymphomas" since they first met in 1982 and that he told her then that he had had them since service.

In September 2016, a VA hematologic and lymphatic conditions examiner opined, after examining the Veteran and reviewing the claims file, that the Veteran had no current hematologic or lymphatic conditions.  She added that there was no evidence of non-Hodgkin's lymphoma other than in notes by a psychologist who had recorded this history as reported by the Veteran.  There was a note from a June 1985 private treatment record of a purulent left axillary lymph node, with biopsy results showing inflammation and no evidence of neoplasm, consistent with an abscess.  The Veteran has also had CT scans showing sub-centimeter lymph nodes which were not significantly enlarged.  The examiner also noted that the Veteran stated," I don't have lymphoma!  I have lipomas."

In September 2016, a VA skin examiner, noted, after examining the Veteran and reviewing the claims file, that the Veteran had been diagnosed with squamous cell carcinoma in situ, status post excision in 2011; basal cell carcinoma of the left temple, status post excision, in 1992, and lipomatosis with the date of diagnosis uncertain.  The Veteran reported that his lipoma symptoms started in 1969 after he got out of the service.  He reported that his father had one lipoma but his brother does not have them.  He denied problems with lipomas while in service.  The examiner noted that the Veteran was diagnosed with lipomatosis in 2011 and that it is a genetic disorder linked to certain chromosomes.  She further noted that the records showed that the Veteran has had multiple procedures to have lipomas excised and that he has also been diagnosed with non-melanoma skin cancer and had a lesion excised from the left side of his face in February 2011.  The examiner further noted that the service treatment records showed a note in November 1965 for pain in the right axilla which was described as lymphadenitis and there was also a noted from March 1966 in which the Veteran had complained of tenderness to the left breast.  In a January 2017 addendum, the examiner stated that there was nothing in the Veteran's service treatment records showing any complaint of diagnosis of lipomatosis or basal or squamous cell carcinoma and as such it was less likely as not that any of these disorders were related to or had their onset during the Veteran's active duty service.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  As to the Veteran's current lipomatosis, they did not manifest in service and are unrelated to active duty service and to the extent there is current squamous or basal cell carcinoma, or residuals thereof, these disorders did not manifest in service, or for many years thereafter, and are unrelated to active duty service.

As the September 2016 and January 2017 opinions were provided by a VA examiner and are supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  It is clear that the examiner reviewed the claims file and considered the Veteran's contentions and lay assertions regarding the onset, duration, and etiology of his lipomas and any related skin disorders such as skin cancer.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, that the November 2012 VA examiner also concluded that the Veteran's noncancerous lipomas were not related to service adds weight to the January 2017 opinion.  Significantly, there is no contrary opinion.

To the extent the Veteran has offered his opinion that his lipomas and/or his skin cancer or residuals thereof are related to service, his statements regarding the cause of these conditions are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.
In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a lipoma or a skin cancer is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report observable skin changes like color, size, and texture, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his lipomas and/or skin cancer or residuals thereof were caused are not competent evidence as to a nexus.

Again, the competent and most probative evidence of record is the January 2017 VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for his conclusion, and added the weight of medical knowledge which adds to the probative value.

In addition, to the extent the Veteran's skin cancers may be considered to be malignant tumors, there is no evidence that the Veteran's basal cell or squamous cell carcinoma manifested within one year of separation from service.  Hence, the presumptive criteria for chronic diseases are not for application.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that such disorders existed or were "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

As to non-Hodgkin's lymphoma, the evidence shows that the Veteran has not been diagnosed with this disorder at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also 38 U.S.C. § 1116(a)(1).  Although there are a few VA treatment records noting diagnoses of these disorders, as observed by the September 2016 VA examiner, these were recorded by mental health providers and appear to be based solely on the Veteran's self-reports.  As above, there is no indication that the Veteran has the requisite medical training to diagnose such a complex disorder.  Although the November 2011 VA examiner suggested that the Veteran had been diagnosed with non-Hodgkin's lymphoma in 2002, that examiner did not review the entire claims file and, more significantly, VA examiners who have addressed the issue, most notably the September 2016 VA examiner but also the August 2002, October 2007 and November 2012 VA examiners, have determined that there is no indication that the Veteran has had non-Hodgkin's lymphoma.  To the extent there is any weight to the November 2011 VA examiner's notation it is vastly outweighed by evidence to the contrary.  Even if true, a 2002 diagnosis would be too distant to the past to meet the current disability requirement in connection with a claim dated from 2011.  Finally, that the Veteran stated at the September 2016 examination that he did not have lymphoma further undermines any claim that he has non-Hodgkin's lymphoma or intends to claim service connection for this disability.  In short, the Veteran has not had non-Hodgkin's lymphoma at any time during the appeal period or proximate thereto.

In sum, the most probative evidence of record shows that the Veteran's current lipomatosis did not manifest in service and is unrelated to active duty service; that any current squamous or basal cell carcinoma, or residuals thereof, did not manifest in service, or for many years thereafter, and are unrelated to active duty service; and that the Veteran has not had non-Hodgkin's lymphoma at any time during the appeal period or proximate thereto.  Accordingly, the preponderance of the evidence is against the claim, and as such, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107.

ORDER

Entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


